Citation Nr: 0313085	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  95-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  He received a Purple Heart for combat 
incurred wounds during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 Department of Veterans 
Affairs (VA) Regional Office (RO) rating determination.  The 
RO noted that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disability.  The RO also denied 
entitlement to increased evaluations for traumatic arthritis 
of the temporomandibular joint and shell fragment wounds with 
injury to the fifth cranial nerve.  

In April 1997 the Board remanded the case to the RO for 
additional development.  The Board noted that the RO should 
consider the implied issue of whether the March 1954 rating 
action in which the RO denied entitlement to service 
connection for a low back disability was clearly and 
unmistakably erroneous (CUE) thereby deferring consideration 
of the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a chronic low back disability.

In a April 2001 rating decision the RO determined the March 
1954 rating decision in which the RO denied entitlement to 
service connection for a back disability did not contain CUE.

A informal brief submitted by the veteran's representative in 
August 2001 was construed as a notice of disagreement (NOD).

In August 2001 the Board denied the issues of entitlement to 
an increased evaluations for shell fragment wounds with 
injury to the fifth cranial nerve and traumatic arthritis of 
the temporomandibular joint.  

Consideration of the issue of whether new and material 
evidence has been submitted in order to reopen a claim for 
entitlement to service connection for low back pain was 
deferred pending a remand for a statement of the case (SOC) 
on the issue of whether the March 1954 rating action in which 
the RO denied entitlement to service connection for a low 
back disability contained CUE.  

The RO issued a pertinent SOC in September 2002.  The record 
is absent a substantive appeal.  

In an April 2003 statement, the veteran's representative 
appears to raise the issue of whether a timely substantive 
appeal was filed with respect to the issue of whether a March 
1954 rating decision in March 1954 denying service connection 
for a low back disability contained clear and unmistakable 
error (CUE).  This is addressed in the Remand portion of the 
decision.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Board has duly considered 
the provisions of the VCAA and is addressing the issue of 
service connection for a back disability on a de novo basis 
in the remand portion of the decision.  As there remains 
additional development of this issue, discussion of the 
Board's duty to assist in light of the VCAA is premature at 
this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In an unappealed March 1954 rating decision the RO denied 
entitlement to service connection for a low back disability 
with pain because no low back disability was demonstrated on 
objective examination.  

2.  There is indication from the National Personnel Records 
Center that some of the veteran's service medical records may 
have been destroyed by fire in 1973.  

3.  The evidence submitted since the March1954 RO rating 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1954 decision wherein the 
RO denied entitlement to service connection for a low back 
disability with pain is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a)(c), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records, which were present in the claims 
file at the time of the March 1954 rating action, include a 
report of treatment dated January 24, 1953.  In that report, 
the veteran was noted to have complaints of back pain since 
January 18, 1953, after being thrown by a mortar round.  He 
was diagnosed with a lumbar back strain and functional mild 
thoracolumbar scoliosis.  

An initial February 1954 postservice VA examination report 
with x-ray studies of the low back is silent for any 
identifiable low back disability.  

In an unappealed March 1954 rating decision the RO denied 
entitlement to service connection for a low back disability 
with pain because no low back disability was demonstrated on 
objective examination.  

The evidence associated with the claims file subsequent to 
the March 1954 rating decision primarily consists of 
voluminous VA medical records dating between approximately 
the 1980's and 1990's referring to treatment for low back 
pain variously diagnosed including degenerative arthritis of 
the lumbar spine.  The veteran related his low back 
disability to a combat injury during the Korean Conflict.  

In June 1996 the veteran and his spouse attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  

The veteran claimed that he had no back disability prior to 
active duty.  He claimed that he incurred a chronic back 
disability as a result of mortar fire in which he was thrown-
up against rounds stacked behind him.  A November 1953 
physical examination report for separation from active duty 
was silent for any back disability.  


Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability which the RO 
last denied in March 1954.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
voluminous VA medical records referring to treatment for a 
low back disability with pain variously diagnosed including 
degenerative joint disease of the low back.  

Also added to the record was testimony from the veteran 
relating the onset of chronic low back disability to active 
duty.  

In view of the fact that a chronic low back disability was 
not noted at the time of the March 1954 RO rating decision, 
such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's chronic low back 
disability.  

Accordingly, the veteran's claim of entitlement to service 
connection for a low back disability with pain is reopened.  
38 C.F.R. § 3.156(a)(c).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability with pain, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002 ) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In view of the recent reopening of the claim of entitlement 
to service-connection for a low back disability with pain, 
there are actions that must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where the 
RO has performed little or no development.

The CAVC has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The record 
lacks compliance with adequate notice and consideration of 
VCAA as well as the holding in Quartuccio.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

In this regard, the RO should contact the 
veteran and request that he provide a 
list of the names and addresses of all VA 
and non-VA doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for a back disability 
from November 1953 and approximately May 
1980.  Provide him with release forms and 
ask that a copy be signed and returned 
for each health care provider identified. 

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, to determine 
the nature, extent of severity and 
etiology of any back disorder(s) which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any back disorder(s) found on 
examination, is/are related to any 
incident of active service as opposed to 
intercurrent postservice etiology, or if 
pre-existing service, was/were aggravated 
thereby.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of the 
Board's development and if they are not, 
the RO should implement corrective 
procedures, to include scheduling of 
additional VA examination and securing of 
additional medical opinion if deemed 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).



In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a low back disorder on a 
de novo basis.  

7.  Also, the RO should determine whether 
a timely substantive appeal was filed 
with respect to the April 2001 rating 
decision wherein the RO determined that a 
March 1954 rating decision wherein the RO 
denied service connection for a low back 
disability contained CUE.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefit, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

